
	

115 S2140 IS: To provide for an exchange of Federal land and non-Federal land in the State of Idaho, and for other purposes.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2140
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for an exchange of Federal land and non-Federal land in the State of Idaho, and for
			 other purposes.
	
	
 1.FindingCongress finds that the exchange of Federal land and non-Federal land under this Act furthers the public objectives referred to in section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) for the following reasons:
 (1)On December 21, 2007, the Bureau of Land Management issued a Final Decision Record and Finding of No Significant Impact approving the Blackrock Land Exchange, IDI–35337, between the United States and the J.R. Simplot Company, an Idaho Corporation, involving Federal land in the Pocatello Field Office in the State of Idaho.
 (2)The Final Decision Record was issued as a result of a multiyear review and public input process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), under which the Bureau of Land Management found—
 (A)(i)the 2 parcels of Federal land comprising 718.56 acres that are proposed for conveyance to the J.R. Simplot Company are managed by the Bureau of Land Management in the State of Idaho; and
 (ii)the conveyance of the Federal land described in clause (i) is consistent with— (I)the multiple-use statutory mission of the Bureau of Land Management; and
 (II)the Pocatello Resource Management Plan; (B)the 3 parcels of non-Federal land comprising 666.92 acres that are proposed for conveyance to the United States—
 (i)are owned by the J.R. Simplot Company; and (ii)provide greater resources and values to the United States than the resources and values of the Federal land, including through the United States—
 (I)consolidating Federal land; (II)gaining direct access to adjacent Federal land; and
 (III)acquiring critical deer habitat; (C)the Federal land is adjacent to the phosphate ore processing facility of the J.R. Simplot Company;
 (D)carrying out the land exchange under this Act would provide a buffer and an expansion area for a possible phosphate disposal facility;
 (E)the land exchange under this Act would not authorize any potential future siting of a new phosphate disposal facility or related facilities because other governmental entities, primarily the State of Idaho and the Environmental Protection Agency, would still have the responsibility and authority to make decisions relating to the approval of any future phosphate disposal facilities; and
 (F)after consultation with the Shoshone-Bannock Tribes, a federally recognized Tribe with Tribal headquarters at Fort Hall, Idaho, the Bureau of Land Management determined that—
 (i)the land exchange authorized under this Act would result in a net loss of 52 acres of public land; but
 (ii)the loss of public land acreage would be outweighed by the superior natural resources acquired in the land exchange that would enhance and increase opportunities for off-Reservation hunting and gathering by members of the Tribes.
 (3)On June 5, 2009, the Interior Board of Land Appeals of the Department of the Interior issued an order, numbered IBLA 2009–27, affirming the Final Decision Record of the Bureau of Land Management.
 (4)On May 3, 2011, the Federal District Court for the District of Idaho issued a decision finding that the Bureau of Land Management violated the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by failing to prepare a full environmental impact statement on detailed future uses, rather than an environmental assessment, with respect to the proposed land exchange.
 (5)The Bureau of Land Management and the J.R. Simplot Company— (A)disagreed with the decision described in paragraph (4); and
 (B)argued that the Final Decision Record adequately analyzed the foreseeable environmental effects of the land exchange authorized under this Act.
 (6)The fundamental disagreement over the level of analysis needed to complete the land exchange authorized under this Act raises the possibility of an endless cycle of Federal analysis and litigation that has no certain outcome, not only for the Federal land to be exchanged under this Act, but also for other land owned by the United States that is identified for disposal.
 (7)The land exchange authorized under this Act— (A)would permanently resolve the conflict relating to the Federal land and non-Federal land; and
 (B)is in the public interest. 2.DefinitionsIn this Act:
 (1)Federal landThe term Federal land means the 2 parcels of Federal land within the Pocatello Field Office in the State, comprising a total of approximately 718.56 acres, as identified in Exhibit A—Federal Land in the Final Decision Record.
 (2)Final Decision RecordThe term Final Decision Record means the Final Decision Record and Finding of No Significant Impact of the Bureau of Land Management issued by the Bureau of Land Management on December 21, 2007, approving the Blackrock Land Exchange, IDI–35337, involving Federal land in the Pocatello Field Office in the State.
 (3)J.R. simplotThe term J.R. Simplot means the J.R. Simplot Company, a Corporation in the State, with headquarters in Boise, Idaho. (4)Non-Federal landThe term non-Federal land means the 3 parcels of land owned by J.R. Simplot, comprising a total of approximately 666.92 acres, as identified in Exhibit B—Non-Federal Land in the Final Decision Record.
 (5)OrderThe term Order means the order of the Interior Board of Land Appeals of the Department of the Interior numbered IBLA 2009–27 and issued on June 5, 2009.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)StateThe term State means the State of Idaho.
			3.Exchange of Federal land and non-Federal land
			(a)Requirement for land exchange
 (1)In generalSubject to the provisions of this Act, if J.R. Simplot offers to convey to the Secretary all right, title, and interest of J.R. Simplot in and to the non-Federal land, the Secretary shall convey to J.R. Simplot all right, title, and interest of the United States in and to the Federal land.
 (2)Deadline for completionThe land exchange under this Act shall be completed by not later than 90 days after the date of enactment of this Act.
				(b)Form of conveyance
 (1)Non-Federal landTitle to the non-Federal land conveyed by J.R. Simplot to the Secretary shall— (A)be by general warranty deed;
 (B)be subject to existing rights of record; and (C)otherwise conform to the title approval standards of the Attorney General applicable to land acquisitions by the Federal Government.
 (2)Federal landThe Federal land to be conveyed under this Act shall be quitclaimed by the Secretary to J.R. Simplot by an exchange deed.
				(c)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize a map and legal descriptions of each parcel of Federal land and non-Federal land to be conveyed under this Act.
 (2)AvailabilityThe maps and legal descriptions finalized under paragraph (1) shall be on file and available for public inspection in each appropriate office of the Secretary.
 (3)Correction of errorsThe Secretary may correct any minor error in a map or legal description finalized under paragraph (1).
 (d)Costs of exchangeJ.R. Simplot shall pay, or reimburse the Secretary, for all land survey, land title, deed preparation, and other costs incurred by the Secretary in carrying out the land exchange under this Act.
			4.Valuation of Federal land and non-Federal land
 (a)FindingsCongress finds that— (1)appraisals for the Federal land and non-Federal land to be exchanged under this Act have been—
 (A)completed under the direction and control of the Office of Valuation Services of the Department of the Interior; and
 (B)approved by the Secretary in conjunction with preparation of the Final Decision Record; (2)the appraisals described in paragraph (1) determined that the value of the Federal land exceeded the value of the non-Federal land by approximately $5,000; and
 (3)based on the appraisals described in paragraph (1), J.R. Simplot would make a $5,000 cash equalization payment to the Secretary to equalize the values of the Federal land and non-Federal land in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1706).
				(b)Appraised values of Federal land and non-Federal
 (1)In generalThe appraised values of the Federal land and non-Federal land approved by the Secretary in the Final Decision Record shall be the values used for purposes of the land exchange under this Act.
 (2)No reappraisalThe Federal land and non-Federal land shall not be subject to reappraisal for purposes of the land exchange under this Act.
				5.Effect and judicial review
 (a)EffectThe exchange of Federal land and non-Federal land under this Act shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (b)Judicial reviewThe exchange of Federal land and non-Federal land under this Act— (1)shall not be subject to judicial or administrative review; and
 (2)shall not abrogate, or otherwise have any effect on, the Order.  